

EXHIBIT 10.1





EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT and Addendum to Employment Agreement attached hereto
(collectively, this “Agreement”), dated as of December 12, 2019, is between
Dice, Inc., a Delaware corporation (the “Company”), with its principal place of
business at 1450 Broadway, New York, New York 10018, and Kevin Bostick, an
individual, whose address is reflected in the Company’s records (the
“Employee”), and, solely for the purposes of Sections 1 and 2(b) of the
Addendum, DHI Group, Inc. (“Parent”).
In consideration of the Company’s securing the services of the Employee as the
Company’s Chief Financial Officer, and the Employee’s undertaking employment
with the Company in such position, the Company and the Employee hereby agree to
be bound by and comply with the following terms and conditions and agree as
follows:
Section 1.          At-Will Employment. The Employee acknowledges and agrees
that his employment status is that of an employee-at-will and that the
Employee’s employment may be terminated by the Company or the Employee at any
time with or without cause, subject to the terms and conditions in the Addendum
to Employment Agreement hereto.  The Employee’s start date shall be on or about
December 16, 2019 (the date on which the Employee actually commences services,
the “Employment Commencement Date”).
Section 2.          Compensation. In consideration of the services to be
rendered hereunder, the Employee shall be paid, and the Company shall pay the
Employee, in accordance with the Addendum to Employment Agreement attached
hereto.
Section 3.          Employee Inventions and Ideas.
(a)          The Employee will maintain current and adequate written records on
the development of, and disclose to the Company, all Inventions (as defined
herein).  “Inventions” shall mean all ideas, potential marketing and sales
relationships, inventions, copyrightable expression, research, plans for
products or services, marketing plans, computer software (including, without
limitation, source code), computer programs, original works of authorship,
characters, know-how, trade secrets, information, data, developments,
discoveries, improvements, modifications, technology, algorithms and designs,
whether or not subject to patent or copyright protection, made, conceived,
expressed, developed, or actually or constructively reduced to practice by the
Employee solely or jointly with others during the term of the Employee’s
employment with the Company, which refer to, are suggested by, or result from
any work which the Employee may do during his employment, or from any
information obtained from the Company or any affiliate of the Company in the
course of his employment by the Company.
(b)          All Inventions shall be the exclusive property of the Company, and
the Employee acknowledges that all of said Inventions shall be considered as
“work made for hire” belonging to the Company. To the extent that any such
Inventions, under applicable law, may not be considered work made for hire by
the Employee for the Company, the Employee hereby agrees to assign and, upon its
creation, automatically and



--------------------------------------------------------------------------------



irrevocably assigns to the Company, without any further consideration, all
right, title and interest in and to such materials, including, without
limitation, any copyright, other intellectual property rights, moral rights, all
contract and licensing rights, and all claims and causes of action of any kind
with respect to such materials. The Company shall have the exclusive right to
use the Inventions, whether original or derivative, for all purposes without
additional compensation to the Employee. At the Company’s expense, the Employee
will assist the Company in every proper way to perfect the Company’s rights in
the Inventions and to protect the Inventions throughout the world, including,
without limitation, executing in favor of the Company or any designee(s) of the
Company patent, copyright, and other applications and assignments relating to
the Inventions. The Employee agrees not to challenge the validity of the
ownership by the Company or its designee(s) in the Inventions.
(c)          Should the Company be unable to secure the Employee’s signature on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention, whether due
to the Employee’s mental or physical incapacity, or any other cause, the
Employee hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as the Employee’s agent and attorney in
fact, to act for and in the Employee’s behalf and stead and to execute and file
any such document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Employee.
(d)          Notwithstanding the Employee’s confidentiality obligations set
forth in this Agreement, pursuant to the Defend Trade Secrets Act of 2016, the
Employee shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  The Employee also understands that if he files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Employee may disclose the trade secret to his attorney and use the
trade secret information in the court proceeding, if the Employee (A) files any
document containing the trade secret under seal, and (B) does not disclose the
trade secret, except pursuant to court order.
Section 4.          Proprietary Information.


(a)          The Employee will not disclose or use, at any time either during or
after the term of employment, any Confidential Information (as herein defined),
except (i) at the request of the Company or an affiliate of the Company or (ii)
as required in the performance of the Employee’s duties hereunder; provided,
however, that if the Employee receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (A) the Employee shall
promptly notify in writing the Company, and consult with and assist the


2

--------------------------------------------------------------------------------



Company in seeking a protective order or request for other appropriate remedy,
(B) in the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, the Employee shall disclose
only that portion of the Confidential Information which, based on the written
advice of the Employee’s legal counsel, is legally required to be disclosed and
shall exercise reasonable efforts to provide that the receiving person shall
agree to treat such Confidential Information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and, (C) to the extent reasonably practicable, the Company
shall be given an opportunity to review the Confidential Information prior to
disclosure thereof.  “Confidential Information” shall mean all Company
proprietary information, technical data, trade secrets, and know-how, including,
without limitation, research, product plans, customer lists, customer
preferences, marketing plans and strategies, software, development, inventions,
discoveries, processes, ideas, formulas, algorithms, technology, designs,
drawings, business strategies and financial data and information, including, but
not limited to Inventions, whether or not marked as “Confidential. 
“Confidential Information” shall also mean any and all information received by
the Company from customers, vendors and independent contractors of the Company
or other third parties subject to a duty to be kept confidential. 
Notwithstanding the foregoing, “Confidential Information” shall not include
information that is or becomes generally known by the public other than by
breach of this Agreement by, or other wrongful act of, the Employee.
(b)          The Employee hereby acknowledges and agrees that all personal
property, including, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints, and other documents, or materials, or
copies thereof, Confidential Information as defined in Section 4(a) above, and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment, including, without limitation, records and any other
materials pertaining to Inventions, belong to the Company and shall be promptly
returned to the Company upon termination of employment (or earlier at the
Company’s request).  Following termination, the Employee will not retain any
written or other tangible or electronic material containing any Confidential
Information or information pertaining to any Invention.
(c)          Notwithstanding any other provision in this Agreement, nothing
herein shall (i) prohibit the Employee from reporting to the staff of the SEC
possible violations of any law or regulation of the SEC, (ii) prohibit the
Employee from making other disclosures to the staff of the SEC that are
protected under the whistleblower provisions of any federal securities laws or
regulations or (iii) limit the Employee’s right to receive an award for
information provided to the SEC staff in accordance with the foregoing. The
Employee does not need the prior authorizations of the Company to engage in such
reports, communications or disclosures and Employee is not required to notify
the Company if Employee engages in any such reports, communications or
disclosures.
Section 5.           Limited Agreement Not to Compete/Solicit/Disparage.


(a)          While employed by the Company and for a period of nine (9) months
after the termination of the Employee’s employment with the Company, the
Employee shall not, directly or indirectly, as an employee, employer,
consultant, agent,


3

--------------------------------------------------------------------------------



principal, partner, manager, stockholder, officer, director, or in any other
individual or representative capacity, engage, participate or in any way render
services or assistance to any business that is competitive with the business of
the Company. Notwithstanding the foregoing, the Employee may own less than two
percent (2%) of any class of stock or security of any corporation which competes
with the Company listed on a national securities exchange.
(b)          While employed by the Company and for a period of nine (9) months
after the termination of the Employee’s employment with the Company, the
Employee shall not, directly or indirectly, solicit for employment or employ any
person who was employed by the Company at the time of the Employee’s termination
from the Company.
(c)          The Employee hereby agrees that prior to commencing employment
with, or commencing to provide services to, any other person or entity during
any period during which the Employee remains subject to any of the covenants set
forth in this Section 5, the Employee shall provide such employer with written
notice of such provisions of this Agreement (which may be effected by advising
such prospective employer of the location of the publicly filed agreements) with
a copy of such notice or advice delivered simultaneously to the Company, and the
Employee authorizes the Company and any of its affiliates to do the same.
(d)          The Employee hereby agrees from the date hereof and at all times
following his termination of employment (i) not to participate or engage in any
trade or commercial disparagement of the business or operations of the Company
or any of its affiliates; and (ii) not to make any disparaging remarks or
communications of any type concerning the Company or any of its affiliates or
any of the officers, directors, employees, partners, members, managers,
shareholders or agents of the Company or any of its affiliates.  The Company
shall instruct its directors and executive officers not to, at any time from the
date hereof and at all times thereafter, issue or communicate any public
statement that disparages Employee.  Nothing in this Section 5 shall prohibit
disclosure (x) as may be ordered by any regulatory agency or court or as
required by other lawful process, or (y) as may be necessary for the prosecution
of claims relating to the performance or enforcement of this Agreement.
Section 6.          Company Resources. The Employee may not use any Company
equipment for personal purposes (other than incidental personal use) without
written permission from the Company.  The Employee may not unreasonably give
access to the Company’s offices or files to any person not in the employ of the
Company without written permission of the Company.
Section 7.          Post-Termination Period. Because of the difficulty of
establishing when any idea, process or invention is first conceived or developed
by the Employee, or whether it results from access to Confidential Information
or the Company’s equipment, facilities, and data, the Employee agrees that any
idea, invention, research, plan for products or services, marketing plan,
computer software (including, without limitation, source code), computer
program, original work of authorship, character, know-how, trade


4

--------------------------------------------------------------------------------



secret, information, data, developments, discoveries, technology, algorithm,
design, patent or copyright, or any improvement, rights, or claims relating to
the foregoing, shall be presumed to be an Invention if it is conceived,
developed, used, sold, exploited or reduced to practice by the Employee or with
the aid of the Employee within one (1) year after termination of employment. The
Employee can rebut the above presumption if he proves that the idea, process or
invention (i) was first conceived or developed after termination of employment,
(ii) was conceived or developed entirely on the Employee’s own time without
using the Company’s equipment, supplies, facilities, personnel or Confidential
Information, and (iii) did not result from or is not derived directly or
indirectly, from any work performed by the Employee for the Company or from work
performed by another employee of the Company to which the Employee had access.
Section 8.          Injunctive Relief. The Employee agrees that the remedy at
law for any breach of the provisions of Sections 3, 4 or 5 of this Agreement
shall be inadequate, the Company will suffer immediate and irreparable harm, and
the Company shall be entitled to injunctive relief in addition to any other
remedy at law which the Company may have.
Section 9.          Severability. In the event any of the provisions of this
Agreement shall be held by a court or other tribunal of competent jurisdiction
to be unenforceable, the other provisions of this Agreement shall remain in full
force and effect.
Section 10.         Survival. Sections 3, 4, 5, 7, 8, 12, 13 and 14 of this
Agreement and Sections 3, 5 and 6 of the Addendum shall survive the termination
of this Agreement.
Section 11.         Representations and Warranties. The Employee represents and
warrants that (i) the Employee has the full right, authority and capacity to
enter into this Agreement and perform his obligations hereunder, (ii) the
Employee is not under any obligation to any third party which conflicts with,
prevents, restricts or otherwise could interfere with the Employee’s performance
under this Agreement, and (iii) the execution and delivery of this Agreement by
the Employee shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which the Employee is
subject (including but not limited to any agreement not to disclose any
proprietary information) including, without limitation, that of former
employers; provided that notwithstanding the foregoing, in the event that the
Employee determines that an action which the Company requests him to pursue
(other than the entry into this Agreement and the commencement of employment
with the Company) would cause him to violate any such agreement, so informs the
Company, and the Company instructs him to proceed with such action, the
Employee’s proceeding with such action shall not be deemed to be a violation of
this representation and warranty.
Section 12.        Governing Law; Venue; Waiver of Trial by Jury.
(a)          This Agreement shall be deemed to be made in the State of New York,
and the validity, interpretation, construction and performance of this Agreement
in all respects shall be governed by the laws of the State of New York without
regard to its principles of conflicts of law.  No provision of this Agreement or
any related


5

--------------------------------------------------------------------------------



document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.  The Employee acknowledges and agrees that the Employee was
represented by counsel and has expressly agreed to the provisions in this
Agreement, including without limitation this Section 12.
(b)          The Employee and the Company each hereby irrevocably submits to the
exclusive jurisdiction of the federal courts located in the City and County of
Denver, Colorado (or, if subject matter jurisdiction in that court is not
available, in any state court located within the City and County of Denver,
Colorado) over any dispute arising out of or relating to this Agreement.  The
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 12(b); provided, however, that nothing herein shall preclude a party
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 12(b) or enforcing any judgment
obtained by the Company.  The agreement of the parties to the forum described in
this Section 12 is independent of the law that may be applied in any suit,
action, or proceeding and the parties agree to such forum even if such forum may
under applicable law choose to apply non-forum law.  The parties hereby waive,
to the fullest extent permitted by applicable law, any objection which they now
or hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in this
Section 12(b), and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court.  The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this Section 12 shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
(c)          Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement.  Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 12.  Each party shall bear its own costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement (except
to the extent that a court orders one of the parties to pay the fees, costs and
expenses of the other party).
Section 13.         General.  This Agreement supersedes and replaces any
existing agreement between the Employee and the Company relating generally to
the same subject matter, and may be modified only in a writing signed by the
parties hereto. Failure to enforce any provision of this Agreement shall not
constitute a waiver of any term herein.  This Agreement contains the entire
agreement between the parties with respect to the subject matter herein.  The
Employee agrees that he will not assign, transfer, or otherwise dispose of,
whether voluntarily or involuntarily, or by operation of law, any rights or
obligations under this Agreement.  Any purported assignment, transfer, or
disposition in


6

--------------------------------------------------------------------------------



violation of this Section 13 shall be null and void.  Nothing contained in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors,
and permitted assigns, and shall not benefit any person or entity other than
those enumerated.
Section 14.         Notices.  Any notice, request, claim, demand, document, and
other communication hereunder to any party hereto shall be effective upon
receipt (or refusal of receipt) and shall be in writing and delivered personally
or sent by telex, telecopy, or sent by nationally recognized overnight courier,
or certified or registered mail, postage prepaid, to the following address (or
at any other address as any party hereto shall have specified by notice in
writing to the other party hereto):

 
(a)
If to the Company:


Dice, Inc.
1450 Broadway, 29th Floor
New York, New York 10018
Attention: General Counsel



and
If to the Employee, at his most recent address on the payroll records of the
Company.


Section 15.         Employee Acknowledgment.  The Employee acknowledges (i) that
he has consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement and has been advised to do
so by the Company, and (ii) that he has read and understands this Agreement, is
fully aware of its legal effect, and has entered into it freely based on his own
judgment.
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective this 12th day of December 2019.
 
DICE INC.
Sign: /s/ Brian P. Campbell
Date: 12/12/2019


EMPLOYEE
Sign: /s/ Kevin F. Bostick
Date: 12/12/2019


Solely for the purposes of Sections 1 and 2(b) of the Addendum


DHI GROUP, INC.
Sign: /s/ Brian P. Campbell
Date: 12/12/2019


8

--------------------------------------------------------------------------------



Addendum to Employment Agreement – Kevin Bostick (the “Employee”)
Section 1.          Title and Job Description. The Employee shall be employed on
a full-time basis, as the Chief Financial Officer of the Company.  In such
capacity, the Employee shall be responsible for such duties and any other
responsibilities as are customary for such position and such duties as may
reasonably assigned by the Chief Executive Officer of the Company or the Board
of Directors of Parent (the “Board”) from time to time.  The Employee shall
report to the Chief Executive Officer of the Company.  The Employee shall
perform his duties and responsibilities in, and the principal office at which
the Employee is employed shall be, the Company’s offices in Centennial, Colorado
and at such other location(s) to which the Company may reasonably require the
Employee to travel for Company business purposes.
Section 2.          Compensation.
(a)          In consideration of the services to be rendered hereunder: the
Employee shall be paid an annual base salary of $380,000 per year (prorated for
calendar year 2019) plus an annual bonus (the “Annual Bonus”) targeted at 60% of
the Employee’s then-current annual base salary, determined in accordance with
the terms of the Senior Bonus Plan (or any successor annual cash bonus plan
applicable to the other senior executives of the Company).  The calculation of
the 2019 Annual Bonus will be prorated based on an additional 8 months of
compensation; provided, however, that if  the Employee voluntarily leaves the
Company (without Good Reason), or his employment is terminated by the Company
for Cause, in each case prior to the first (1st) anniversary of the Employment
Commencement Date, the Employee shall repay the 8-month credited portion of the
2019 Annual Bonus in full to the Company within 30 days of separation, subject
to applicable state law.  Any Annual Bonus compensation payable to the Employee
shall be payable at the same time as annual bonuses are payable generally to the
other senior executives of the Company, but in any event by March 15 of the
calendar year following the calendar year to which such Annual Bonus relates,
subject to the condition that the Employee remain employed by the Company
through the applicable payment date, and has not resigned (or given notice of
such resignation), or been terminated for Cause.
(b)          Subject to approval by the Compensation Committee of the Board (the
“Compensation Committee”), the Employee shall be entitled to receive, on the
next Parent award grant date following the Employment Commencement Date, the
following grants from Parent of equity-based awards: (i) a grant of shares of
restricted common stock of Parent (“Restricted Stock”), with a value of $150,000
(based on the closing price of Parent’s common stock on the date of grant),
which shall vest ratably over three years with one-third vesting on each of the
first three anniversaries of the date of grant, and (ii) a grant of shares of
performance-based restricted common stock units of Parent (“PSUs”), with a value
(at target) of $150,000 (based on the closing price of Parent’s common stock on
the date of grant), which shall vest ratably over three years with one third
vesting on each of the first three anniversaries of the date of grant provided
the performance targets are achieved, all subject to the Employee’s continued
employment through each such vesting date.  If the Company does not meet its
targets for the 2019 plan year, the excess of the target value over the earned
value for the 2019 PSU grant shall be added to the target value


9

--------------------------------------------------------------------------------



of the Employee’s 2020 PSU grant.  The Restricted Stock and PSU grants described
in this Section 2(b) will be made under the Company’s 2012 Omnibus Equity Award
Plan (the “Plan”) subject to and in accordance with the terms and conditions of
the Plan and the applicable award agreement.
(c)          The Employee shall be eligible for all employee benefits under the
Company’s benefit plans in effect from time to time, including health, life,
dental, vision, short-term disability, and 401(k) Plan, in accordance with the
terms and conditions of those benefit plans.  The Employee shall be entitled to
35 vacation days annually, plus Company designated holidays, and five (5) sick
days per year, consistent with Company policy (prorated during the Employee’s
first calendar year of employment based on the Employment Commencement Date).
(d)          The Employee’s compensation shall be reviewed on at least an annual
basis, with the first such review occurring on the Company’s annual compensation
review date in 2020.  The Employee’s base salary, as increased from time to
time, may not be decreased without the Employee’s prior written consent.
(e)          The Company shall pay or shall reimburse the Employee for the
Employee’s reasonable business expenses incurred by the Employee in carrying out
the Employee’s duties under this Agreement that are documented in accordance
with applicable Company policy.
Section 3.          Severance. In lieu of any severance pay or severance
benefits otherwise payable to the Employee under any plan, policy, program or
arrangement of the Company or its subsidiaries, the following shall apply:
(a)          Subject to Section 3(d), if there is a termination of the
Employee’s employment with the Company by the Company without Cause (and other
than due to death or disability), the Employee shall be entitled to receive a
lump-sum severance payment equal to nine-months of severance pay based on
Employee’s then-current annual base salary, plus accelerated vesting with
respect to any equity grant to the Employee that Employee has already vested in
a majority of such grant at the date of termination (excluding performance-based
awards).


10

--------------------------------------------------------------------------------



(b)          If there is a termination of the Employee’s employment by the
Company without Cause or by the Employee for Good Reason, in each case, within
the one (1) year period immediately following a Change of Control, the Employee
shall be entitled to receive a lump-sum severance payment equal to (i) one
hundred percent (100%) of his then current annual salary plus (ii) the amount of
his then current bonus target, pro-rated based on time of service during the
year, and (iii) accelerated vesting with respect to one-hundred percent (100%)
of the shares of Company common stock underlying each of the Employee’s then
unvested outstanding stock options, restricted stock and other outstanding
equity-based awards (or, in the case of any performance-based awards, 100% of
any earned shares or units determined in connection with the Change of Control).
(c)          Subject to Section 3(d), following a termination by the Company
without Cause or by the Employee for Good Reason, the Employee shall be
reimbursed for the cost of health insurance continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), in excess of
the cost of such benefits that active employees of the Company are required to
pay, for a period of twelve (12) months (or until the Employee obtains
individual or family coverage through another employer, if earlier) (the “COBRA
Period”), provided that the Employee elects COBRA coverage and subject to the
conditions that: (i) the Employee is responsible for promptly notifying the
Company if the Employee obtains alternative insurance coverage, (ii) the
Employee will be responsible for the entire COBRA premium amount after the end
of the COBRA Period; (iii) if the Employee declines COBRA coverage, then the
Company shall not make any alternative payment to the Employee in lieu of paying
for COBRA premiums, and (iv) such COBRA reimbursement payments shall be paid on
an after tax basis as additional taxable compensation to the Employee.
(d)          The severance pay and severance benefits described in the foregoing
provisions of this Section 3 are expressly conditioned upon the Employee’s
execution and delivery of the Company’s customary general waiver and release of
claims in favor of the Company and its affiliates, that has become effective and
irrevocable in accordance with its terms within 60 days following the date of
termination of employment.  All payments (including any payments that would have
been made between the date of termination of employment and the effective date
of such release but excluding any payments in respect of equity awards) shall be
made as soon as practicable but in any event within 10 days following the
effective date of such release; provided that if such 60-day period spans two
calendar years, in no event will any payments or benefits that constitute
“deferred compensation” within the meaning of Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”), be
paid prior to the first day of such second calendar year.  Any payments in
respect of the settlement of equity awards (including equity awards that vested
in accordance with this Section 3) shall be made in accordance with the
agreements governing such grants.
(e)          Upon termination of the Employee’s employment for any reason, this
Agreement shall terminate (and the Company shall not have any obligation to
provide any compensation or benefits to the Employee except as specifically
contemplated herein).  Upon termination of the Employee’s employment for any
reason, whether voluntarily or


11

--------------------------------------------------------------------------------



involuntarily, the Employee shall be deemed to have resigned from all positions,
directorships, and memberships held with the Company or any of its affiliates,
whether as an employee, officer, director, trustee, consultant, or otherwise,
and such resignations shall be effective upon such termination of employment
without any other action required by the Employee.  The Employee hereby agrees
to execute all documentation reasonably requested by the Company to effectuate
the foregoing, or otherwise authorizes the officers of the Company to execute
all such documentation on his/her behalf.
(f)          Post-Employment Cooperation.  The Employee agrees that upon
reasonable notice and without any requirement that the Company obtain a subpoena
or court order, the Employee shall provide reasonable cooperation in connection
with any suit, action, or proceeding and any investigation or defense of any
claims asserted against the Company or any of its affiliates, in either case
that relates to events occurring during the Employee’s employment with the
Company as to which the Employee may have relevant information (including but
not limited to furnishing relevant information and materials to the Company or
its designee or providing testimony at depositions and at trial).


12

--------------------------------------------------------------------------------



Section 4.          Definitions.
(a)          For purposes of this Agreement only, a “Change of Control” of the
Company shall be deemed to have occurred if at any time on or after the date of
the Employment Agreement one or more of the following events shall have
occurred:
(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities; or
(ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Company's assets; or
(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets; or
(iv) the consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another
corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding common
stock and outstanding company voting securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the outstanding Company common
stock and outstanding Company voting securities, as the case may be, (b) no
person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent board at the time of the execution of the initial
agreement, or of the action of the board of directors, providing for such
Business Combination; or


13

--------------------------------------------------------------------------------



(v) a change in the composition of the Board over a period of thirty-six (36)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are continuing directors.
(b)          For purposes of this Agreement only, “Cause” shall mean
(i) embezzlement by the Employee, (ii) misappropriation by the Employee of funds
of the Company, (iii) conviction of a felony, (iv) commission of any other act
of dishonesty which causes material economic harm to the Company, (v) acts of
fraud or deceit by the Employee which causes material economic harm to the
Company, (vi) material breach of any provision of this Agreement by the
Employee, (vii) willful failure by the Employee to substantially perform such
Employee’s duties hereunder, (viii) willful breach of fiduciary duty by the
Employee to the Company involving personal profit or (ix) significant violation
of Company policy of which the Employee is made aware (or such Employee should
reasonably be expected to be aware) or other contractual, statutory or common
law duties to the Company.
(c)          For purposes of this Agreement only, termination for “Good Reason”
shall mean termination by the Employee if (A) one of the following events
occurs: (i) a material diminution in the responsibilities, title, or authority
of the Employee, (ii) a material reduction in salary of the Employee, (iii) the
Employee no longer reports to the Chief Executive Officer, or (iv) relocation of
the Employee to a Company office more than 50 miles from the Company’s principal
office in Centennial, Colorado; (B) Employee notifies the Company in writing
detailing and explaining the occurrence of a Good Reason event under subsection
(A), Employee’s desired cure and cure period, Employee’s intention to terminate
his employment due to Good Reason within 90 days of its occurrence and the date
on which Employee intends to terminate his employment (which must be no later
than 180 days after the occurrence of the Good Reason event); and (C) the
Company fails to remove or cure the Good Reason condition within 90 days of such
written notification.
Section 5.          Withholding Taxes.  All amounts payable hereunder shall be
subject to and paid net of all required withholding taxes.
Section 6.          Compliance with Section 409A; 280G.
(a)          It is intended that the payments and benefits provided under
Section 3 of this Addendum shall be exempt from or compliant with the
application of the requirements of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”).  This Addendum shall be
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Specifically, any severance benefits payable pursuant to Section 3
above, to the extent they are required to be paid, and are actually or
constructively received, during the period from the date on which the Employee’s
employment with the Company terminates through March 15 of the calendar year
following such termination, are intended to constitute separate payments for
purposes of Section 409A and thus be exempt from application of Section 409A by
reason of the “short-term deferral” rule. To


14

--------------------------------------------------------------------------------



the extent payments are required to be paid commencing after that date, they are
intended to constitute separate payments that are exempt from the application of
Section 409A by reason of the exceptions under Sections 1.409A-1(b)(9)(iii) or
1.409A-1(b)(9)(v) of the Treasury Regulations, as applicable, to the maximum
extent permitted by those provisions.  In no event whatsoever shall the Company
or any of its affiliates be liable for any additional tax, interest, or
penalties that may be imposed on the Employee as a result of Section 409A or any
damages for failing to comply with Section 409A.
(b)          Notwithstanding anything to the contrary in this Agreement, if the
Employee is a “specified employee,” as determined under the Company’s policy for
determining specified employees on the date on which the Employee’s employment
terminates, all payments or benefits provided hereunder that for any reason
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided upon a “separation from service” within the meaning of Section 409A
and that would otherwise be paid or provided during the first six months
following such date of termination, shall instead be accumulated through and
paid or provided (without interest) on the first business day following the six
(6) month anniversary of such date of termination. Notwithstanding the
foregoing, payments delayed pursuant to this Section 6(b) shall commence within
10 calendar days following the Employee’s death prior to the end of the six
month period.  Reimbursement of any eligible expenses shall be made in
accordance with the Company’s policies and practices and as otherwise provided
herein, provided, that, in no event shall reimbursement be made after the last
day of the year following the year in which the expense was incurred.  The right
to reimbursement is not subject to liquidation or exchange for another benefit. 
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.  The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year.
(c)          If any amounts or benefits to be paid or provided under this
Agreement or otherwise would cause payments or benefits (or other compensation)
to not be fully deductible by the Company for federal income tax purposes
because of Section 280G of the Code, or any successor provision thereto (or that
would subject the Employee to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto), such payments and benefits (and other
compensation) will be reduced to the extent necessary such that no portion of
such payments or benefits (or other compensation) will be subject to the excise
tax imposed by Section 4999 of the Code, or any successor provision thereto;
provided, that such a reduction will be made only if, by reason of such
reduction, the Employee’s net after-tax benefit exceeds the net after-tax
benefit the Employee would realize if such reduction were not made.  The
determination of whether any such payments or benefits to be provided under this
Agreement or otherwise would not be so deductible (or whether the Employee would
be subject to such excise tax) shall be made by a firm of independent
accountants or a law firm selected by the Board.  If such payments are reduced
pursuant to the foregoing, they will be reduced in the following order: first,
by reducing any cash severance payments and then by reducing any other payments
and benefits due to the Employee that constitute a “parachute payment” for
purposes of Section 280G of the Code, with any cash payments being reduced first
before any non-cash payments in inverse order from the last date of payment and
all amounts that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) being reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).  Notwithstanding the
foregoing, to the extent the parties agree that any of the foregoing amounts are
not parachute payments, such amounts shall not be reduced.





15

--------------------------------------------------------------------------------